           Case 2:19-cv-00957-APG-NJK Document 77 Filed 01/25/21 Page 1 of 2



1    KRISTOL BRADLEY GINAPP, ESQ. (NBN 8468)
     Email: kginapp@nevadafirm.com
2    JOANNA M. MYERS, ESQ. (NBN 12048)
     Email: jmyers@nevadafirm.com
3
     HOLLEY DRIGGS
4    400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
5    Telephone: (702) 791-0308
6    NATHAN E. LAWRENCE, ESQ. (NBN 15060)
     Email: nlawrence@vegascase.com
7
     GALLIAN WELKER & BECKSTROM, L.C.
8    540 East St. Louis Avenue
     Las Vegas, Nevada 89104
9    Telephone: (702) 892-3500
10   Attorneys for Defendant and Counter-Plaintiff Sunni Almond
11
                                UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13
                                                  Case No.:     2:19-cv-00957-APG-NJK
14   KATHRYN ROSS-NASH, an individual,
                                                  STIPULATION AND ORDER EXTEND THE
15          Plaintiff/Counter-Defendant
                                                  TIME TO FILE A RESPONSE TO
16          v.                                    PLAINTIFF/COUNTER-DEFENDANT
                                                  KATHRYN ROSS-NASH’S MOTION FOR
17   SUNNI ALMOND, an individual,                 ATTORNEY FEES AND COSTS (ECF 72)
18          Defendant/Counter-Plaintiff.

19

20          Plaintiff/Counter-Defendant Kathryn Ross-Nash (“Ross-Nash”), by and through her

21   attorneys, the Law Offices of Philip A. Kantor, P.C., and the law firm of Sklar Williams PLLC,

22   and Defendant/Counter-Plaintiff, Sunni Almond (“Almond”), by and through her counsel of

23   record, the law firms of Holley Driggs and Gallian Welker & Beckstrom, L.C., hereby submit this

24   Stipulation and Order to Extend the Time to File a Response to Plaintiff/Counter-Defendant Ross-

25   Nash’s Motion for Attorney Fees and Costs [ECF 72].

26          On January 11, 2021, Ross-Nash Filed her Motion for Attorney Fees and Costs [ECF 72],

27   a Motion for Statutory Damages [ECF 70], and a Motion to Certify Judgment [ECF 71]. The

28   responses to all three motions are due January 25, 2021.



                                                   -1-
           Case 2:19-cv-00957-APG-NJK Document 77 Filed 01/25/21 Page 2 of 2



1           Good cause exists for this extension due to the factual and legal complexity of the three

2    motions filed and counsel for Almond’s litigation schedule. Accordingly, the Parties agree to

3    extend the deadline for Almond to respond to Ross-Nash’s Motion for Attorney Fees and Costs

4    to Wednesday, January 27, 2021.

5           WHEREFORE, good cause existing, the Parties hereby stipulate and request that the Court

6    enter an Order approving the extension for Almond to respond to Ross-Nash’s Motion for

7    Attorneys Fee and Costs as set forth above.

8           IT IS SO STIPULATED.

9     SKLAR WILLIAMS PLLC                             HOLLEY DRIGGS

10
      /s/ David B. Barney_______                      /s/ Joanna M. Myers_______
11
      David B. Barney, Esq.                           Kristol Bradley Ginapp, Esq.
12    Nevada Bar No. 14681                            Nevada Bar No. 8468
      410 S. Rampart Blvd., Suite 350                 Joanna M. Myers, Esq.
13    Las Vegas, NV 89145                             Nevada Bar No. 12048
      Tel: (702) 360-6000                             400 S. 4th St., Third Floor
14    Fax: (702) 360-0000                             Las Vegas, NV 89101
                                                      Tel: (702) 791-0308
15
      Philip A. Kantor, Esq.                          Fax: (702) 791-1912
16    Law Offices of Philip A. Kantor, P.C.
      1781 Village Center Circle, Suite 120           GALLIAN WELKER & BECKSTROM, L.C.
17    Las Vegas, NV 89134                             Nathan E. Lawrence, Esq.
      Tel: (702) 255-1300                             Nevada Bar No. 15060
18    Fax: (702) 256-6331                             540 East St. Louis Avenue
19    Attorneys for Plaintiff/Counter-Defendant       Las Vegas, Nevada 89104
      Kathryn Ross-Nash                               Tel: (702) 892-3500
20                                                    Attorneys for Defendant/Counter-Plaintiff
                                                      Sunni Almond
21

22                                                 ORDER
23
            IT IS SO ORDERED.
24

25                   January 25, 2021
            Dated: _________________

26
             ___________________________________
27             UNITED STATES DISTRICT JUDGE
28


                                                    -2-
